DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed, and claims 16-24 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable because no single reference or combination of references anticipate or make obvious the above-mentioned claims. 
More specifically the application is allowed because related prior arts for An access point, does not disclose, teach or suggest, following subject matter in claims:  
an antenna carrier supporting multiple antennas operable to transmit and receive communication signals, the antenna carrier having a substantially disk-shaped body and a plurality of flanges, one of the plurality of flanges connected to one of the multiple antennas, the antenna carrier positioned within the housing such that the multiple antennas are positioned proximate to the inner surface of the vertical wall; 
a circuit board assembly positioned within the housing and operable to provide a gateway to a wireless network; 
a heat sink positioned between the antenna carrier and the circuit board assembly within the housing; and 
a heat shield positioned adjacent to the circuit board assembly to shield the circuit board assembly from electromagnetic interference, the circuit board assembly positioned between the heat shield and the heat sink.

1-Prior art XUELONG disclose, Access point device (fig. 2), housing (11, 12) circuit board (fig. 2 item 13), heat sink (171) and antenna and antenna mounting frame (1511, 1512) further heat sink shields (171) emission from circuit board (13). But does not teach rest of the elements and structural relationships.
2-Prior art Gaul, disclose, circuit board (fig. 1 item 108), heat sink (106) and antenna (102) further heat sink shields emission from circuit board. But does not teach rest of the elements and structural relationships.
3-Prior art Hulick, disclose, circuit board (fig. 1 item 108), heat sink (106) and antenna (102) further heat sink shields emission from circuit board (1402). But does not teach rest of the elements and structural relationships.
As explained above, prior arts, XUELONG, Gaul and Hulick disclose related structural elements for an access point, and related components but none of the references either alone or in combination fails to teach or fairly suggest or render obvious above structure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835